Evans, J.
The case was tried below upon a written stipulation as to the facts. This stipulation provided “that the defendant in this action has in all respects complied with all of the provisions of title 12, chapter. 6, of the Code of Iowa and the amendment thereto, unless it be with respect to the petition of consent filed with the county auditor. and canvassed by the board of supervisors and as appears on the records,” etc. The records of the board of supervisors are stipulated into the record of the trial. From these it appears that in January, 1901, the board of supervisors of Woodbury County canvassed a certain statement of consent for the sale of intoxicating liquors under the mulct law in territory outside of Sioux City, that being the only city in the county containing five thousand or more inhabitants, and they caused to be entered of record their *612purported .finding as to the result. The defendant’s saloon is and was operated in the town of Cushing, an incorporated town in the township of Nock in said county. It is urged by the appellant that the record of the finding of the board of supervisors was not sufficient in detail and form to confer authority upon any person to operate a saloon in the town of Cushing. The finding of the board of. supervisors in that respect as appears from its record is as follows: “That said statements contain the genuine written signature of more than sixty-five (65) percent of all of the legal voters of Woodbury County, Iowa, outside of Sioux City, who voted at the last general election, as shown by the poll list of said election; and also contain the genuine signature of a majority of the voters of every town and township in Woodbury County except the town and township of Sloan and township of Woodbury.”
i. Intoxicating liquors : canvass of statement of consent: record of findings: sufficiency. I. It is argued by appellant that this record is insufficient because it does not set forth specifically the names of the towns and townships, and does not state the number of voters in each township and the number of petitioners therein. It is urged -that this finding, “merely recites the ultimate conclusion, and is not a statement of the facts as required by the statute.”
Section 2450 provides for the canvass of a statement of consent by the board of supervisors, and provides that “its finding as to the result in . . . the various towns- and townships therein shall be entered of record, and such finding shall be effectual for the purpose herein contemplated until revoked as herein contemplated.” There is no provision of the statute which in terms requires a “statement of facts” as contended for by appellant to be entered of record. “Its finding as to the result,” and this alone, is required to, be entered of record. The fair construction of this language does not in our judgment require the details of facts to be entered upon the record of the board *613of supervisors. The only purpose that could be subserved by setting forth the number of voters in a township and the number of voters who had signed the statement of consent would be to enable any person to' determine for himself whether the requisite majority appeared from such township. But the duty of making this finding and entering the same of record was cast by the statute upon the' board of supervisors. It did not require that the evidence upon which the finding was made should be entered of record.
Nor does the statute prescribe the form of the “finding” in other respects. It does not in terms require that each township be named upon the records of the board. It should undoubtedly be construed to require that the finding of the board be sufficiently definite so that it could be ascertained therefrom to a certainty whether a saloon might lawfuly be operated in the incorporated town of Cushing in Koclt Township. We think that fact does appear from the finding entered of record as definitely and certainly as if the name of the town had been incorporated therein. We would therefore be trifling with the statute to hold that the record was insufficient for failure to incorporate therein the name of the town. Our conclusion is that the trial court rightly held that the finding of the board of supervisors as entered of record was not vulnerable to the complaint made against it.
2. Same: canvass of successive statements within one II. It appears that in April, 1900, the board of supervisors canvassed a statement of consent for the same territory as is considered in the foregoing division of this opinion, and that it entered of record its finding thereon to the effect “that it is sufficient for the following townships, to wit.” It did not affirmatively show any finding by the board that a majority of the voters in any township had signed the statement of consent. . Its only finding in that respect was that sixty-five percent of the voters in *614the county, outside of Sioux City, had signed the same. It failed, therefore, to state the ultimate facts as ■ distinguished from legal conclusions, and by common consent it appears to have been deemed insufficient. Thereupon another statement of consent was presented which was passed upon as already indicated on January 7, 1901. It is now argued that the second canvass of the statement of consent was illegal and void because it was had within twelve months succeeding the prior canvass. Whether the question of the right of the board of supervisors to make this second canvass at the time that it did can be raised at this time and in this way we will not stop to consider, but will deal with the question as the appellant presents it. Section 2450 provides that “only one statement of general consent . . . shall be canvassed by the board of supervisors in any one year.” Appellant’s argument at this -point turns upon the construction which should be put upon the expression “in any one year.”
Appellant contends that it should be construed as equivalent to “within twelve months.” The word “year” is, of course, often used as meaning a period of twelve months. But it is manifest that a clear distinction may exist between the expressions “within twelve months” and “in any one year.” Under our statute of definitions, the word “year” is presumptively equivalent to “year of our Lord.” Section 48, par. 11. This latter expression undoubtedly ineans an identical year as indicated by the Christian calendar, commencing January 1st and ending December 31st. And we think that must be the construction to be placed upon the statute under consideration. No cases are cited to us which hold to the contrary. Ko’r cases adopting such construction, see, Garfield v. Dodsworth, 9 Kan. App. 752 (58 Pac. 565); Atlanta v. Ray, 70 Ga. 674; Fretwell v. McLemore, 52 Ala. 145; Fugleman v. State, 2 Ind. 91 (52 Am. Dec. 494). Appellant places some reliance upon the case of In re Intoxicating Liquors, 120 Iowa, *615680. That case, however, does not support the argument. That case was made to -turn upon another point, and the point, which we are now considering was not considered. We think the trial court correctly construed the statute at these points.
It is argued that we should construe these statutes so as to prevent evasion, as provided therein, and this we are at all times disposed to do. But this does not mean that we shall add anything to a statute by judicial construction ex post facto. Let the law be diligently enforced in letter and in spirit; but let it be written plainly, and judicially construed as written, so that every offender may know his offense before he commit it. In such way, and in such way only, may the ax of sure and severe punishment fall justly.
The order of the trial court is affirmed.